 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TAPATIO FOODS, LLC, a California                 No. 1:19-cv-000335-DAD-SKO
      Limited Liability Company,
12
                        Plaintiff,
13                                                     ORDER DIRECTING THE CLERK TO
             v.                                        TERMINATE DEFENDANTS HUSSAIN
14                                                     MOHAMED ALFARH AND SMOKERS
      HUSSAIN MOHAMED ALFARH, an                       PARADISE & MORE INC.
15    individual, SMOKERS PARADISE &
      MORE INC., a California Corporation,             (Doc. 15)
16    SULAIMAN WALEED RODRIGUEZ, an
      individual,
17
                        Defendants.
18

19

20          Plaintiff filed a “Notice of Voluntary Dismissal Without Prejudice” dismissing only the

21   claims against Defendants Hussain Mohamed Alfarh and Smokers Paradise & More Inc. (Doc.

22   15.)

23          In relevant part, Rule 41(a)(1)(A) provides:

24          [A] plaintiff may dismiss an action without a court order by filing: (i) a notice of
            dismissal before the opposing party serves either an answer or a motion for
25
            summary judgment; or (ii) a stipulation of dismissal signed by all parties who have
26          appeared.

27   Fed. R. Civ. P. 41(a)(1)(A). “The plaintiff may dismiss some or all of the defendants, or some or
28
 1   all of his claims, through a Rule 41(a)(1) notice,” and the dismissal “automatically terminates the

 2   action as to the defendants who are the subjects of the notice.” Wilson v. City of San Jose, 111

 3   F.3d 688, 692 (9th Cir. 1997).

 4            Plaintiff filed this notice before either Defendant Hussain Mohamed Alfarh or Smokers

 5   Paradise & More Inc. served an answer or a motion for summary judgment. Thus, pursuant to Rule

 6   41(a)(1)(A)(i), Plaintiff has voluntarily dismissed this matter, without prejudice, as to Defendants

 7   Hussain Mohamed Alfarh and Smokers Paradise & More Inc. Accordingly, the Clerk of Court is

 8   directed to TERMINATE Defendants Hussain Mohamed Alfarh and Smokers Paradise & More

 9   Inc.

10            This case shall remain OPEN pending resolution of Plaintiff’s case against the remaining

11   defendant.

12
     IT IS SO ORDERED.
13

14   Dated:     August 16, 2019                                   /s/   Sheila K. Oberto             .
                                                       UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
